—Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered on April 19, 1990, convicting defendant upon his plea of guilty of criminal possession of marijuana in the first degree, and sentencing him to a term of 5 years’ probation, unanimously affirmed.
Defendant was arrested after the execution of a search warrant for his apartment resulted in the seizure of a large quantity of marijuana. The warrant was based on a registered confidential informant’s detailed description of the man who allegedly received delivery of the marijuana in the apartment in which it was stored. Contrary to defendant’s argument, the *490Aguilar-Spinelli test is not applicable here, since the confidential informant was examined in person by the Magistrate (People v Taylor, 73 NY2d 683, 688). In any event, the informant’s reliability was established by his statements against his own penal interest concerning his involvement in transporting the marijuana (People v Brown, 40 NY2d 183, 187). Further, his basis of knowledge was established through his detailed descriptions which were based on direct observations of the person to whom delivery was made and of the apartment where the marijuana was being stored. (People v Bigelow, 66 NY2d 417, 423.) Concur—Murphy, P. J., Carro, Wallach, Kupferman and Smith, JJ.